Citation Nr: 1806167	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-38 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from February 1981 to February 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

The Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ) in April 2011. The Board remanded the appeal in January 2014 and requested the RO schedule the Veteran for another VA examination and readjudicate his claims. A VA examination was conducted in December 2015. The appeal was remanded once more in March 2016 for an addendum opinion; the opinion was obtained in March 2016.  

In August 2016, the Board issued a decision denying service connection for a low back condition; the Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court). By a September 2017 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's August 2016 decision and remanded the case for action consistent with the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In the September 2017 JMR, it was determined that there may be records from a second motorcycle accident in service that occurred in July or August 1983, which should be sought.  It also was directed that after the effort to obtain these records has been accomplished, a new VA medical opinion should be obtained to determine if the Veteran's low back disability is related to service.  

Accordingly, the case is REMANDED for the following action:

1. As directed by the terms of the JMR, attempt to obtain any medical records and/or in-patient clinical records relating to the Veteran from Humana Hospital in Louisville, Kentucky and Ireland Army Hospital in Fort Knox, Kentucky for the period of June 1, 1983 to September 1, 1983. 

2. After any additional records are associated with the claims file, obtain an addendum medical opinion. The claims file should be returned to the VA examiner who provided the March 2016 opinion, if available. If that examiner is not available, an opinion should be obtained from another qualified person.  This person should address the following:

a. Whether the scoliosis noted in service is a congenital condition, and if so, whether it increased in severity during service. 

b. The reviewer should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's degenerative arthritis of the spine is related to service, including to any injuries or the back pain complaints noted in May and December 1983 records.   

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report. The reviewer should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

If any requested opinion cannot be provided without resort to speculation, the reviewer should so state and explain why an opinion cannot be provided without resort to speculation.

If it is necessary to re-examine the Veteran to provide the requested opinions, that should be arranged. 

3. After completion of the above, the AOJ should readjudicate the claim on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

